FILED
                                   UNITED STATES DISTRICT COURT
                                                                                            APR 2 2 2009
                                   FOR THE DISTRICT OF COLUMBIA                       NANCY MAYER WHlTIfNGTON. CLERK
                                                                                            U.S. DISTRICT COURT


                                                            )
     Jack A. Schwaner,                                      )
                                                            )
                     Plaintiff,                             )
                                                            )
                     v.                                     )       Civil Action No.     09 !r733
                                                            )
     Fort Eustis Command, U.S. Army Transportation          )
     Center,                                                )
                                                            )
                     Defendant.                             )


                                         MEMORANDUM OPINION

             This matter comes before the court on consideration of plaintiff s application to proceed

     in forma pauperis and pro se complaint. The application will be granted and the complaint will

     be dismissed for lack of jurisdiction.

             A federal court is limited by the Constitution to considering matters that present a case or

     controversy. U.S. Const. art. III, § 2. Standing is one of the justiciability doctrines that has

     developed to give meaning to Article Ill's case or controversy requirement. Nat 'I Treas.

     Employees Union v. United States, 101 F.3d 1423,1427 (D.C. Cir. 1996). A question of Article

     III standing is a question of subject matter jurisdiction. See Ins. Corp. of Ireland, Ltd. v.

     Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982) ("Subject matter jurisdiction, then,

     is an Art. III as well as a statutory requirement[.]") Article III standing requires, among other

     things, that a plaintiff have suffered an injury in fact, which is an invasion of a legally protected

     interest that is both concrete and particularized and actual or imminent rather than conjectural or

     hypothetical. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). "The complainant




\~                                                                                                                     3
must allege an injury to himselfthat is distinct and palpable." Whitmore v. Arkansas, 495 U.S.

149, 155 (1990) (internal quotations marks and citation omitted; emphasis added).

         Plaintiff s complaint alleges that a particular Army Regulation "discriminates against AIT

students." CompI. at 1. Plaintiff does not identify himself as an AIT student or otherwise reveal

how he is harmed by the discrimination against the AIT students. Thus, considering only the

injury-in-fact requirement of standing, it is clear that plaintiffs complaint does not establish that

he has standing to bring this suit, and thus does not demonstrate that this court has jurisdiction to

hear this matter. Therefore, this Court will dismiss the complaint without prejudice for lack of

jurisdiction.




Dated:   A-,..-.-:-\   r   rt ~                       UnWed States District Judge




                                                -2-